Citation Nr: 0844967	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-20 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to April 30, 2008, for acne vulgaris of the 
face, shoulders, and back.

2.  Entitlement to a disability rating in excess of 30 
percent for acne vulgaris of the face, shoulders, and back 
beginning April 30, 2008.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1, 1968, to 
September 9, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

This matter was previously before the Board in January 2004, 
wherein it was remanded for additional development.  In a 
decision dated in September 2005 the Board adjudicated the 
veteran's claim for an increased disability rating.  The 
veteran appealed the Board's September 2005 decision to the 
Court of Appeals for Veterans Claims (Court).

In November 2005 VA moved the Court to vacate and remand the 
Board's September 2005 decision so that the veteran could be 
provided a thorough VA examination and so that VA could 
address "whether separate ratings for the face and neck, and 
his back and shoulders are warranted under both the old and 
new versions of the skin regulations pursuant to 38 C.F.R. 
§ 4.118."  In an Order dated in February 2006 the Court 
vacated the Board's September 2005 decision and remanded the 
matter for further development.

In a rating decision dated in April 2008 the RO increased the 
disability rating for the veteran's service-connected acne 
vulgaris disability from 10 percent to 30 percent effective 
April 30, 2008.  In correspondence dated in September 2008 
the veteran stated that he did not agree with the effective 
date of the rating increase.


FINDING OF FACT

Evidence dated March 5, 2002, confirms that the veteran's 
acne vulgaris disorder has been productive of comedones, 
papules, pastules, and superficial cysts of the face, neck, 
and back encompassing an area of at least 40 percent; and 
that it requires systemic therapy for its control.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for acne vulgaris of the face, shoulders, and back 
dating from October 19, 2001, to March 5, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (as in effect prior to 
August 30, 2002).

2.  The criteria for a disability rating of 30 percent for 
acne vulgaris of the face, shoulders, and back beginning 
March 5, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2001, 2008).

3.  The criteria for a disability rating in excess of 30 
percent for acne vulgaris of the face, shoulders, and back 
are not met at any period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2001-2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In October 2001 the veteran submitted a claim for a 
disability rating in excess of 10 percent for his service-
connected acne vulgaris of the face, shoulders, and back.  He 
reported a history of intermittent lesions on his chest, 
back, neck, and sides of his body.  Review of the record 
reveals that the veteran's service-connected acne vulgaris 
disability has been evaluated under the provisions of 
Diagnostic Code 7800-7806 throughout the period under review 
in this appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806 (2001-2008)

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Prior to August 30, 2002, slight disfiguring scars on the 
head, face, or neck received a noncompensable disability.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior to 
August 30, 2002).  Moderately disfiguring scars were rated as 
10 percent disabling.  Id.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, were evaluated as 30 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (as in 
effect prior to August 30, 2002).  The highest schedular 
rating of 50 percent was assigned for disfiguring scars 
involving complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Id.

A noncompensable disability rating was also warranted for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect prior to August 
30, 2002).  A 10 percent disability rating was warranted for 
eczema with exfoliation, exudation, or itching involving an 
exposed surface or extensive area, and a 30 percent 
disability rating was assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  The highest disability rating of 50 
percent was warranted for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema.  Id.  

Effective August 30, 2002, the schedule for evaluation of 
skin disorders was amended to provide for a 10 percent 
disability rating for one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002).  A 30 percent disability rating is warranted where 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.  A 50 percent 
disability rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, and an 80 
percent disability rating is warranted for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).

Under the provisions of Diagnostic Code 7806, a 
noncompensable disability rating is warranted for dermatitis 
or eczema involving less than 5 percent of the entire body, 
or less than 5 percent of exposed areas affected and 
requiring no more than topical therapy during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 30, 2002).  A 10 percent disability 
evaluation is warranted where at least 5, but less than 20 
percent of the entire body is affected, or for at least 5 but 
less than 20 percent of the exposed affected areas, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the prior 12-month 
period.  Id.  A 30 percent disability rating is warranted for 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the exposed areas affected, or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly during the prior 12- 
month period.  Id.  The highest disability rating of 60 
percent is warranted where more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month.  Id.

The 8 characteristics of disfigurement are: 
*	scar 5 or more inches (13 or more centimeters (cm.)) in 
length; 
*	scar at least one- quarter inch (0.6 cm.) wide at widest 
part; 
*	surface contour of scar elevated or depressed on 
palpation: 
*	scar adherent to underlying tissue; 
*	skin hypo-or hyper- pigmented in an area exceeding six 
square inches (39-sq. cm.); 
*	skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); 
*	underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); 
*	skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  
38 C.F.R. § 4.118, Note (1).  

In October 2008 the scar regulations were again amended 
effective October 23, 2008, this time to provide for 
evaluation of burn scars under Diagnostic Codes 7800-7802.  
38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic 
Code 7803 was eliminated.  Id.  The provisions of Diagnostic 
Code 7800, as well as Diagnostic Code 7806 were otherwise 
unchanged.  Id.  The Board notes that the regulatory changes 
only apply to applications received by VA on or after October 
23, 2008, or if the veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applied in this case, the Board will not 
consider the regulatory changes in this case.  

While the veteran's entire history is reviewed when assigning 
a disability rating  (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

Pursuant to his request for an increased rating the veteran 
was accorded a compensation and pension (C&P) examination, 
which was done in March 2002.  During the examination he 
complained of intermittent lesions and itching on his chest, 
back, neck, and the sides of his body.  Physical examination 
revealed multiple atrophic and anetoderma like scars on neck, 
back, and chest.  There was also scattered erythematous 
nodules and papules on the back with some with pus.  On the 
face, there were ice-pick scars characteristic of acne.  The 
diagnosis was acne vulgaris, still active, and scar scarring, 
secondary to acne.

A private medical record dated in March 2002 shows that the 
veteran was said to have severe cystic acne unresponsive to 
therapy with severe scarring of the face.

As stated before, in August 2002 the skin regulations were 
amended, so the Board remanded the matter for a new C&P 
examination, which was done in May 2004.  During the 
examination, the veteran complained of worsening acne on his 
back and neck each summer.  The examiner noted that the 
veteran had used different oral medications and topical 
creams without complete control.  Physical examination 
revealed skin scarring on the face in the beard area, and 
atrophic scarring on the  neck, back, and chest.  There were 
pustules on the upper back.  Ten percent of the  exposed skin 
was affected with acne scars, and ten percent of the entire 
skin was affected with the scars.  According to the examiner, 
the veteran's acne was superficial, and there was no 
disfigurement.  The diagnosis was acne vulgaris.

In August 2006 a private treating physician wrote that he was 
treating the veteran for secondary fungal infections of acne 
vulgaris.

Pursuant to Court Order the Board in July 2006 remanded the 
matter for another C&P scar examination, which was done in 
April 2008.  In the ensuing report of examination the 
examiner noted that the veteran has had intermittent 
recurrences of painful, elevated and purulent lesions with 
itching that are exacerbated in summer or during hot weather.  
He also noted that treatment for this disorder was 
"systemic."  Physical examination found superficial 
involvement with comedones, papules, pastules, and 
superficial cysts of the face, neck, and back encompassing an 
area of 40 percent or greater.  There was also scarring from 
old acne lesions encompassing a maximum length and width of 
12 inches by 12 inches; however, the scar(s) were not tender 
to palpation, and there was no adherence to underlying 
tissue, limitation of motion or function, underlying soft 
tissue damage, skin ulceration or breakdown, underlying 
tissue loss, elevation, depression, induration or 
inflexibility, or textural abnormality.  Color photographs 
confirm involvement of face, neck, and back.  The diagnosis 
was cystic acne with scaring. 

The record contains no evidence of severely disfiguring scars 
on the head, face, or neck, so a rating of 30 percent under 
the provisions of Diagnostic Code 7800 as in effect prior to 
August 30, 2002 is not warranted.  There is also no evidence 
of visible or palpable tissue loss with gross distortion or 
asymmetry of one feature or paired set of features or with 
two or three characteristics of disfigurement, so a rating of 
30 percent under the current provisions of Diagnostic Code 
7800 is not warranted.  However, evidence from a private 
treating physician in March 2002 of "severe cystic acne 
unresponsive to therapy," along with C&P evidence in March 
2002 of ice pick scars characteristic of acne is sufficient 
for a rating of 30 percent under the "constant exudation, 
itching, and extensive lesions" provisions of Diagnostic 
Code 7806 as in effect prior to August 30, 2002.

Accordingly, the Board finds that the criteria for a 
disability rating of 30 percent have been met beginning March 
5, 2002, the date of corroborative C&P examination evidence.  
See 38 C.F.R. § 3.400(o) (the effective date for increased 
rating is date of receipt of claim or date entitlement arose, 
whichever is later); see also Hart, 21 Vet. App. 505 
(regarding administration of staged rating).  The highest 
rating of 50 percent under the former provisions of 
Diagnostic Code 7806 is not warranted as there is no evidence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant eczema; and the highest rating of 60 percent under 
the current provisions of Diagnostic Code 7806 is not 
warranted as there is no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  
Accordingly, the criteria for a rating in excess of 30 
percent are not met at any time during the appeal period.

In reaching this conclusion the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Evaluation under the provisions of 
Diagnostic Codes 7801-7805 is not limited to scars on other 
than the head, face, and neck.  38 C.F.R. § 4.118 (2001, 
2008).  He does not have leishmaniasis; discoid lupus 
erythematosus; tuberculosis luposa; psoriasis; a bullous 
disorder; or exfoliative dermatitis; so a disability rating  
under Diagnostic Codes 7807-7817 (as in effect throughout the 
appeal period) is not warranted.  Id.  He does not have 
verruga peruana; pemphigus; pinta; or skin growth (benign or 
malignant); so evaluation under the provisions of Diagnostic 
Codes 7810, 7812, 7815, 7818, and 7819 (as in effect prior to 
August 30, 2002) is not warranted.  38 C.F.R. 4.118.  He also 
does not have malignant or benign neoplasms; a collagen-
vascular disease; a cutaneous manifestation of a collagen-
vascular disease; a papulosquamous disorder; a disease of 
keratinization; urticaria, vasculitis; multiforme erythema; 
chloracne; alopecia; hyperhidrosis; melanoma; or scarring 
alopecia; so evaluation under Diagnostic Codes 7818-7819, 
7821-7822, 7824-7833 is not warranted.  38 C.F.R. 4.118 (as 
in effect beginning August 30, 2002).  Moreover, the schedule 
does not provide for a rating in excess of 10 percent for 
vitiligo (see 38 C.F.R. § 4.118, Diagnostic Code 7823 (as in 
effect beginning August 30, 2002)), so a disability rating 
under that criteria is not warranted.

Reasonable doubt has been considered with regard to a rating 
in excess of 10 percent prior to March 5, 2002; and in excess 
of 30 percent throughout the appeal period, however, the 
record does not contain an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) was also considered; 
however, the record contains no evidence that the veteran's 
service-connected skin disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, Section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters from the RO dated in February 2002, May 2004, and 
August 2006 did not fully satisfy the notice requirements of 
Vazquez; however, the Board finds that the presumption of 
prejudice is rebutted.  The veteran specifically stated that 
a higher disability rating was warranted because his 
condition has become more severe.  The Board further notes 
that he was provided with applicable rating criteria in an 
October 2002 statement of the case, a November 2004 
supplemental statement of the case, and a September 2008 
supplemental statement of the case.  In addition, he has 
presented evidence from private treating physicians and been 
accorded multiple C&P examinations; upon which evidence his 
scar rating was increased.  Moreover, the veteran has been 
zealously represented by a veterans' service organization 
throughout the appeal period.  Based on the various notices 
provided by VA with respect to the applicable criteria and 
the types of information and evidence that the veteran could 
submit to VA; as well as the various communications between 
the veteran and VA, the veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for a higher rating.  

Regarding the duty to assist, VA treatment records and 
private medical records have been obtained and made a part of 
the file.  The veteran has also been accorded multiple C&P 
examinations; the reports of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for acne vulgaris 
of the face, shoulders, and back for the period beginning 
October 19, 2001, to March 5, 2002, is denied.

A disability rating of 30 percent for acne vulgaris of the 
face, shoulders, and back beginning March 5, 2002, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 30 percent for acne vulgaris 
of the face, shoulders, and back is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


